Wallace, C. J.,
concurring:
The conveyance made by Widney of his right, title, and interest was operative under the circumstances to convey to the grantee an estate of a legal, as contradistinguished from a mere equitable character within the premises; for at the date of the delivery of the deed Widney held the certificate of location, which by the statute is itself evidence of a legal title in the holder. The patent subsequently issued was but another and the final assurance of the title which originated in the certificate of location, to which certificate the proceedings, including the patent, must be held to relate.
I therefore concur that the judgment be reversed, and cause' remanded.